UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7123



ANTHONY CROWELL,

                                              Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-153-2)


Submitted:   August 23, 2001              Decided:   September 5, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Crowell, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Crowell seeks to appeal the district court’s order

dismissing his petition filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 2001).   Crowell’s case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).   The magistrate judge

recommended that relief be denied and advised Crowell that failure

to file timely objections to this recommendation could waive appel-

late review of a district court order based upon the recom-

mendation.    Despite this warning, Crowell failed to specifically

object to the magistrate judge’s recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).   Crowell has waived appellate

review by failing to file specific objections after receiving

proper notice.   We accordingly deny Crowell’s motion for leave to

proceed in forma pauperis, deny a certificate of appealability, and

dismiss the appeal.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.

                                                         DISMISSED


                                 2